07/05/2022

                                SYNOPSIS OF THE CASE1
                                                                                          Case Number: DA 20-0609

2022 MT 129, No. DA 20-0609: ARIANE WITTMAN and JEREMY TAYLEN,
Plaintiffs and Appellants, v. CITY OF BILLINGS, Defendant and Appellee.

In 2019, sewage backed up into the basement of Ariane Wittman’s and Jeremy Taylen’s
(Wittmans) home due to a grease clog in the City of Billing’s sewer main. Wittmans sued the
City for damages, alleging the event constituted inverse condemnation of their property by
the City. Testimony indicated the City routinely cleaned the 500-plus miles of its sewer
system. However, a sewer system is unable to process grease, and ultimately the City could
do nothing more to prevent grease clogs than asking residents not to discharge grease into the
system. Despite cleaning efforts, ten to fifteen backups occur in the City each year, although
not all are caused by grease. The District Court held the Wittmans did not prove the City took
any “deliberate affirmative action” to condemn or damage their property, and because a
government cannot “accidently, inadvertently, or erroneously” condemn a property, their
claim failed.

In a 5-2 decision, the Montana Supreme Court affirmed. The Court declined to adopt changes
to inverse condemnation law proposed by the Wittmans and Amicus Montana Trial Lawyers
Association, but clarified the legal standards to help ensure inverse condemnation claims were
not more difficult to prove than required by longstanding Montana law. The Court also
explained that, whether the government preemptively takes private property for public use by
formal power of eminent domain, or effectively takes or damages property for public use by
its actions and thus prompts a claim, the property owner is entitled to “just compensation” for
such loss under the Montana Constitution. Regarding the Wittmans’ claim, the Court noted
the City had not planned and built its sewer system in such a way as to make the Wittmans’
backup foreseeable, but, rather, the event was caused by the misuse of the system that resulted
in accidental or inadvertent damage, which was insufficient to establish the property had been
taken or damaged “for public use” as required by the Constitution. The Court noted similar
rulings made by other state courts on inverse condemnation claims involving sewer backups,
but left open the possibility that claims under other theories, such as negligence or nuisance,
could be pursued.

Justice Sandefur dissented, reasoning that Montana inverse condemnation law lacked
analytical clarity and that, over time, the Court has improperly added standards for proving
such claims inconsistent with the Montana Constitution, and has failed to incorporate
developments in the law of causation. The Court has perpetuated these errors in today’s
decision. Setting forth the correct elements of inverse condemnation law that should be drawn
from precedent, Justice Sandefur concluded Wittmans had established an inverse
condemnation claim, and would reverse and remand for a determination of their damages.
Justice Gustafson joined Justice Sandefur’s dissent.

1
 This synopsis has been prepared for the convenience of the reader. It constitutes no part of the
Opinion of the Court and may not be cited as precedent.